
	
		I
		111th CONGRESS
		2d Session
		H. R. 4917
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2010
			Mr. Schauer
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part D of title XVIII of the Social Security Act
		  to prohibit mid-year changes in the formularies of Medicare Part D
		  plans.
	
	
		1.No mid-year formulary changes
			 permitted
			(a)In
			 generalSection
			 1860D–4(b)(3)(E) of the Social Security Act (42 U.S.C. 1395w–104(b)(3)(E)) is
			 amended by inserting and only at the beginning of a plan year
			 before the period.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to plan years beginning on or after January 1, 2011.
			
